DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 17/392,376, filed on 03 August 2021, are currently pending and have been examined.

Claim Objections
Claim 3, 13, and 20 are objected to because of the following informalities: the claims recite “unusual objection” but should recite – unusual object –.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “monitoring units that monitor” and “hybrid mobile unit is configured to provide” in claims 1, 11, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After reviewing the specification, Examiner identifies the corresponding structures as follows:
monitoring unit – sensor (see at least ¶ [0036]), 
hybrid mobile unit – unmanned aerial vehicle or robot (see at least ¶ [0037]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “unusual” in claims 3, 13, and 20 is a relative term which renders the claim indefinite. The term “unusual” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 9, 11, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bart et al. (US 10,467,891 B1, “Bart”).

	Regarding claims 1, 11, and 18, Bart discloses a method for allowing drone activity to modify event detection by a monitoring system and teaches:
a computing device; a memory in communication with the computing device, wherein the memory comprises a plurality of machine instructions that, when executed, cause the computing device to at least (monitoring device 610 includes a controller 612 configured to execute instructions of a program – Fig. 6 and 15:29-43): 
receive sensor data from a sensor network, wherein the sensor network comprises a plurality of monitoring units that monitor a plurality of locations of an infrastructure (surveillance devices that include sensors 120 and cameras 130 – see at least Fig. 1 and 4:19-41; monitoring control system 110 detects and processes data from sensors 120 and cameras 130 – see at least 4:19-41); 
determine an occurrence of an emergency event at a location in the infrastructure using an anomaly detector model based at least in part on the sensor data (monitoring system control unit 610 detects alarm events at the property, such as a fire alarm and entry into the property – see at least 26:13-37; monitoring system 110 processes and analyzes detected data to detect the potential existence of one or more alarm events – see at least 4:19-41); and 
instruct a hybrid mobile unit to navigate to the location of the emergency event (robotic devices 680, 682 may aid in investigating alarm events detected at the property by sending a control command to each of the robotic devices that causes the robotic devices to navigate the property – see at least 26:13-37), wherein the hybrid mobile unit is configured to provide mobile sensor data associated with the location to confirm the emergency event (robotic devices may capture images and detect whether a person in the image is a legitimate user of the property or an intruder – see at least 27:23-36).  

Regarding claims 4 and 14, Bart further teaches:
wherein the hybrid mobile unit comprises at least one of an unmanned aerial vehicle or an autonomous robot (robotic devices may be any type of robots that are capable of moving and taking actions, such as a drone – see at least 18:50-67; robot devices may automatically navigate within the property – see at least 19:4-23).  

Regarding claim 7, Bart further teaches:
wherein the plurality of machine instructions that, when executed, cause the computing device to at least: instruct the hybrid mobile unit to perform a mitigation action for the emergency event based at least in part on the threat level (robotic devices may take action to thwart the purpose of the intruder, such as by flying around the intruder, making loud noises, and shining lights – see at least 27:37-55).  

Regarding claim 9, Bart further teaches:
wherein the emergency event comprises at least one of a fire event associated with the infrastructure or a criminal event associated with the infrastructure (monitoring system control unit 610 detects alarm events at the property, such as a fire alarm and entry into the property – see at least 26:13-37).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bart in view of Rezvani (US 2018/0195868 A1).

Regarding claims 2, 12, and 19, Bart fails to teach but Rezvani discloses a monitoring system to assist users during a detected emergency and teaches:
determining an emergency threat type associated with the emergency event based at least in part on the sensor data and a threshold-based technique (an emergency condition may be detected based on sensor data collected by sensors 132, such as excessive smoke or heat, toxic levels of carbon monoxide, or unauthorized motion – see at least ¶ [0026], [0064]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for allowing drone activity to modify event detection by a monitoring system of Bart to provide for determining a threat type based on sensor data and a threshold-based technique, as taught by Rezvani, to control the robotic devices to navigate the property based on the alarm event (Bart at 26:13-37).

Claims 3, 5, 6, 8, 10, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bart in view of Trundle et al. (US 2017/0092109 A1, “Trundle”).

Regarding claims 3, 13, and 20, Bart fails to teach but Trundle discloses drone-augmented emergency response services and teaches:
determining an emergency threat type associated with the emergency event based at least in part on the sensor data and an unusual objection detection technique (emergency event notification may be generated by a monitor control unit 316a based on data received from one or more sensors located at property 316 – see at least ¶ [0195]; e.g., unusual motion sensor event – see at least ¶ [0176]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for allowing drone activity to modify event detection by a monitoring system of Bart to provide for determining a threat type based on sensor data and a threshold-based technique, as taught by Trundle, to dispatch emergency responders when an alarm event is determined  (Trundle at ¶ [0003]).

Regarding claims 5 and 15, Bart fails to teach but Trundle discloses drone-augmented emergency response services and teaches:
receive a confirmation of the emergency event from the hybrid mobile unit, wherein the confirmation is based at least in part on the mobile sensor data captured by the hybrid mobile unit (deployed drone 152 may use a high resolution camera 152 to perform facial recognition analyses 152c – see at least ¶ [0038]; the drone can determine if the person is a threat by comparing the obtained data to a corresponding database – see at least ¶ [0039]; if the person is found in the database, the drone may report its findings to monitoring application server 130 – see at least ¶ [0041]); and 
transmit emergency information associated with the emergency event to a remote system associated with a first-responder organization, wherein the emergency information comprises at least a portion of the mobile sensor data (monitoring application server 130 may instruct drone 152 to contact law enforcement – see at least ¶ [0041]; law enforcement may use GPS data from the drone to track location – see at least ¶ [0061]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for allowing drone activity to modify event detection by a monitoring system of Bart to provide for confirming the event and transmitting information to a remote system associated with a first-responder organization, as taught by Trundle, to dispatch emergency responders when an alarm event is determined  (Trundle at ¶ [0003]).

Regarding claims 6 and 16, Bart fails to teach but Trundle discloses drone-augmented emergency response services and teaches:
receive a confirmation of the emergency event from the hybrid mobile unit, wherein the confirmation is based at least in part on the mobile sensor data captured by the hybrid mobile unit (deployed drone 152 may use a high resolution camera 152 to perform facial recognition analyses 152c – see at least ¶ [0038]; the drone can determine if the person is a threat by comparing the obtained data to a corresponding database – see at least ¶ [0039]; if the person is found in the database, the drone may report its findings to monitoring application server 130 – see at least ¶ [0041]); and 
determine to raise a threat level for the emergency event based at least in part on the sensor data and the mobile sensor data (based on a search conducted using information from the deployed drone, the drone may employ a low-level, moderate-level, or high-level engagement policy – see at least ¶ [0041]; high-level engagement policy may use multiple drones to contain, disable, and/or track an individual – see at least ¶ [0063]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for allowing drone activity to modify event detection by a monitoring system of Bart to provide for confirming the event and raising a threat level, as taught by Trundle, to control the drones according to the threat level  (Trundle at ¶ [0063]).

Regarding claim 8, Bart fails to teach but Trundle discloses drone-augmented emergency response services and teaches:
receive the mobile sensor data from the hybrid mobile unit, wherein the mobile sensor data is associated with the location of the emergency event and captured by an onboard sensor of the hybrid mobile unit (deployed drone 152 may use a high resolution camera 152 to perform facial recognition analyses 152c – see at least ¶ [0038]; the drone can determine if the person is a threat by comparing the obtained data to a corresponding database – see at least ¶ [0039]; if the person is found in the database, the drone may report its findings to monitoring application server 130 – see at least ¶ [0041]); and 
determine to lower a threat level for the emergency event based at least in part on the sensor data and the mobile sensor data (based on a search conducted using information from the deployed drone, the drone may employ a low-level, moderate-level, or high-level engagement policy – see at least ¶ [0041]; low-level engagement policy may include outputting an audio message to warn the individual of a potential violation of the law or notify law enforcement – see at least ¶ [0059]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for allowing drone activity to modify event detection by a monitoring system of Bart to provide for confirming the event and lowering a threat level, as taught by Trundle, to control the drones according to the threat level  (Trundle at ¶ [0063]).

Regarding claim 10, Bart fails to teach but Trundle discloses drone-augmented emergency response services and teaches:
wherein the anomaly detector model comprises historical sensor data representing a plurality of scenarios of a normal state for the infrastructure (gathered video of neighborhood traffic patterns at different times of each day – see at least ¶ [0091]-[0096]), and determining the occurrence of the emergency event at the location in the infrastructure further comprises comparing the sensor data associated with the emergency event and the historical sensor data (historical video feed may be compared to live video feed to determine the existence of an actual security or emergency event – see at least ¶ [0091]-[0096]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for allowing drone activity to modify event detection by a monitoring system of Bart to determine the occurrence of an emergency event, as taught by Trundle, to dispatch emergency responders as needed (Trundle at ¶ [0003]).

Regarding claim 17, Bart fails to teach but Trundle discloses drone-augmented emergency response services and teaches:
instructing, by the computing device, the hybrid mobile unit to perform a mitigation action for the emergency event based at least in part on the threat level (based on a search conducted using information from the deployed drone, the drone may employ a low-level, moderate-level, or high-level engagement policy – see at least ¶ [0041]; low-level engagement policy – see at least ¶ [0059]; moderate-level engagement policy – see at least ¶ [0041]; high-level engagement policy – see at least ¶ [0063]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for allowing drone activity to modify event detection by a monitoring system of Bart to provide for performing a mitigation action based on the threat level, as taught by Trundle, to address the alarm based on the situation  (Trundle at ¶ [0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gorsica et al. (US 11,049,404 B2); 
Flick (US 10,956,980 B1);
Kim et al. (US 10,643,444 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666